DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant's remarks filed on 05/05/2021.
Claims 1, 11, and 21 being independent, have also been amended.
Claims 7, 10, 17, 20, 27, and 30 are newly cancelled, while claims 3, 6, 9, 13, 16, 19, 23, 26 and 29 previously cancelled.
Claims 1, 2, 4, 5, 8, 11-12, 14, 15, 18, 21-22, 24, 25, 28, & 31-39 are currently pending and have been examined.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The instant application is directed towards “systems and methods for pre-processing network messages to optimize routing”. More specifically, the applicant claims a message routing and pre-processing (MRP) computing device in communication with a gateway transaction processing network (TPN), the gateway TPN communicatively coupled to a plurality of other TPNs and configured to route messages to the plurality of other TPNs, said MRP computing device comprising a processor in communication with a memory, said processor programmed to:
store, in said memory, prioritized authorization parameters associated with a respective transaction initiator that define transaction processing preferences of the transaction initiator, the prioritized authorization parameters indexed in said memory according to an identifier of the corresponding transaction initiator, wherein each transaction initiator is one of a merchant, acquirer, and cardholder;
receive, from an acquirer computing device of a first acquirer,  a first electronic authorization request message associated with a first transaction initiated by a first cardholder with a first merchant, the first electronic authorization request message including an identifier of a first transaction initiator, wherein the first transaction initiator includes at least one of the first cardholder, the first merchant, and the first acquirer associated with the first merchant;
retrieve, from said memory, two or more prioritized authorization parameters set by the first transaction initiator, based on the identifier of the first transaction initiator, the two or more prioritized authorization parameters including a highest priority parameter of transaction processing speed and at least one other lower priority parameter;
retrieve a plurality of potential authorization routes for the first electronic authorization request message, each potential authorization route including current routing parameters, and each potential authorization route associated with a respective TPN of the plurality of TPNs;
compare the prioritized authorization parameters to the current routing parameters of each potential authorization route associated with each respective TPN to determine a current optimized authorization route for the first electronic authorization request message from the plurality of potential authorization routes, wherein the current optimized authorization route includes the current routing parameters that most closely match a priority of the prioritized authorization parameters including being associated with a highest transaction processing speed, the current optimized authorization route associated with a first TPN of the plurality of TPNs; 
route the first electronic authorization request message to the gateway TPN with routing instructions that cause the gateway TPN to transmit the first electronic authorization request message to the first TPN for authorization processing;
after routing, generate an optimized route record associated with the first transaction, wherein the optimized route record includes an identifier of the first TPN that routed the first electronic authorization request message, the current routing parameters used to identify the first TPN as associated with the current optimized authorization route, and an identifier of the first electronic authorization request message routed by the first TPN;
store the optimized route record in said memory, wherein the optimized route record is retrievable from said memory, using the identifier of the first electronic authorization request message, during a clearing process associated with the first transaction;
receive, from the acquirer computing device, a clearing message for a clearing process associated with the first transaction, the clearing process configured to transmit additional data associated with the first transaction among parties to the first transaction;
retrieve, in response to the clearing message, the optimized route record from said memory; and transmit the optimized route record to the gateway TPN for use in the clearing process for the first transaction 
transmit the optimized route record to the gateway TPN for use in the clearing process for the first transaction.
Karen Cervenka et al. (US 2012/0271765 A1) teaches a system and method for routing optimization. A gateway processing service receives a first ordered list of payment processing networks associated with a first condition. The first ordered list comprises a higher priority payment processing network and a lower priority payment processing network. A second ordered list received by the gateway processing service comprises a higher priority payment processing network and a lower priority payment processing network. An authorization request message for a transaction is received by the gateway processing service. If the first condition is satisfied, the gateway processing service routes the authorization request message according to the first ordered list. If the first condition is not satisfied, the gateway processing service routes the authorization request message according to the second ordered list. 
Dennis Scott Doctor et al. (US 10,002,348 B1) teaches a payment routing and processing platform is configured to collect various attributes for use in identifying an optimal payment processor for a particular payment transaction message. For example, the payment routing and processing platform might identify business attributes, endpoint attributes, customer and transaction attributes, payment method attributes, system attributes, and/or other types of attributes. The payment routing and processing platform might then utilize some or all of the identified attributes to select an endpoint for processing a payment transaction message. The payment routing and processing platform might also utilize some or all of the identified attributes to identify and perform 
Mark D. Baumgart et al. (US 2014/0040114 A1) teaches methods for obtaining, by a service provider system comprising one or more computers, information associated with a plurality of payment transactions processed via a plurality of transaction networks; generating, by the service provider system based at least in part upon the information, one or more graphical user interfaces associated with the distribution of payment transactions among the plurality of transaction networks; receiving, by the service provider system via the one or more graphical user interfaces, user input associated with the distribution of payment transactions; and generating, by the service provider system based upon the received user input, one of a recommendation or updated distribution information. 
Anthony Conway (US 2012/0072347 A1) teaches a method, processing device and computer readable media, for routing a credit card payment transaction over a communication network. The method comprises receiving an authorization request for the credit card payment transaction at a payment processor, the authorization request being generated at a merchant terminal of a merchant. The method also comprises: at the payment processor, determining an optimal transaction route for sending the authorization request over the communication network to one of multiple acquirer servers, each one of the multiple acquirer servers being associated to one of multiple acquiring financial institutions of the merchant, the determining being based on payment processing costs associated to routing the authorization request from the merchant terminal to each one of the multiple acquirer servers; the payment processor routing the authorization request to the one of the multiple acquirer servers implementing the optimal transaction route; the payment processor receiving, from the one of the multiple acquirer servers, an authorization response for the authorization request; the payment processor forwarding the authorization response to the merchant terminal; and the merchant terminal displaying the authorization response forwarded by the payment processor, to thereby notify a user of the authorization response. 
However, in the instant application, none of the prior arts of record either individually or in combination explicitly teach or suggest:
compare the prioritized authorization parameters to the current routing parameters of each potential authorization route associated with each respective TPN to determine a current optimized authorization route for the first electronic authorization request message from the plurality of potential authorization routes, wherein the current optimized authorization route includes the current routing parameters that most closely match a priority of the prioritized authorization parameters including being associated with a highest transaction processing speed, the current optimized authorization route associated with a first TPN of the plurality of TPNs; 
route the first electronic authorization request message to the gateway TPN with routing instructions that cause the gateway TPN to transmit the first electronic authorization request message to the first TPN for authorization processing;
after routing, generate an optimized route record associated with the first transaction, wherein the optimized route record includes an identifier of the first TPN that routed the first electronic authorization request message, the current routing parameters used to identify the first TPN as associated with the current optimized authorization route, and an identifier of the first electronic authorization request message routed by the first TPN;
store the optimized route record in said memory, wherein the optimized route record is retrievable from said memory, using the identifier of the first electronic authorization request message, during a clearing process associated with the first transaction;
receive, from the acquirer computing device, a clearing message for a clearing process associated with the first transaction, the clearing process configured to transmit additional data associated with the first transaction among parties to the first transaction;
retrieve, in response to the clearing message, the optimized route record from said memory; and transmit the optimized route record to the gateway TPN for use in the clearing process for the first transaction 
transmit the optimized route record to the gateway TPN for use in the clearing process for the first transaction.
For this reason, independent claims 1, 11, and 21 are deemed to be allowable over the prior art of record, and claims 2, 4, 5, 8, 12, 14, 15, 18, 22, 24, 25, 28, & 31-39 are allowed by dependency of the allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The arts relate to payment or route optimization, however, do not explicitly read on the claims in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2021